Case: 20-40804     Document: 00515947515         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 22, 2021
                                  No. 20-40804
                                                                     Lyle W. Cayce
                                                                          Clerk
   Wendy Renee Venglar,

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:20-CV-20


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Wendy Venglar filed a claim for Social Security disability benefits. An
   ALJ rejected the claim, concluding that although Venglar had some severe
   mental health impairments, she was not disabled because Venglar could
   perform unskilled jobs. After the Appeals Council denied Venglar’s request


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40804     Document: 00515947515           Page: 2   Date Filed: 07/22/2021




                                    No. 20-40804


   for review, she challenged the agency’s ruling in federal court. The district
   court, adopting the recommendation of a magistrate judge, granted summary
   judgment to the agency. It held that substantial evidence supported the
   ALJ’s conclusions.
          We agree that substantial evidence supports the rejection of Venglar’s
   disability claim. Medical records do not reveal severe mental impairments
   and support the ALJ’s conclusion that medication was helpful in controlling
   symptoms. No medical professional or other expert testified that Venglar
   had any work restrictions. On the other hand, state agency medical
   consultants opined that Venglar had fewer limitations than the ALJ
   found. The ALJ also cited Venglar’s ability to perform daily tasks—such as
   cooking, caring for her son, and handling her finances—as support for her
   ability to engage in certain work. Medical records, opinion evidence, and
   Venglar’s reported activities thus all support the ALJ’s findings. Especially
   given the absence of compelling evidence to the contrary, that is much more
   than substantial evidence review requires.
          Venglar also seems to argue that the district court failed to consider
   her objections to the magistrate’s recommendation. That is not true as the
   district court noted both the “Final Appeal and Objection” Venglar filed and
   the “Objection to Memorandum and Recommendation.” The court
   addressed the latter in an order denying reconsideration. The district court
   thus considered all of Venglar’s objections.
          The bigger point, however, is that we review the ALJ’s denial of
   benefits de novo, meaning we review the ALJ’s decision without deferring to
   the district court’s view. See Randall v. Astrue, 570 F.3d 651, 663 (5th Cir.
   2009). Having taken that new look at the ALJ’s decision, we find no basis for
   disturbing its detailed findings for the reasons we have noted.
          The judgment of the district court is AFFIRMED.




                                         2